NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                     Fed. R. App. P. 32.1




              United States Court of Appeals
                                        For the Seventh Circuit
                                        Chicago, Illinois 60604

                                        Submitted July 17, 2008*
                                         Decided July 17, 2008

                                                Before

                                DIANE P. WOOD, Circuit Judge

                                 DIANE S. SYKES, Circuit Judge

No. 08-1646

ADRAIN BRADD,                                            Appeal from the United States District
    Plaintiff-Appellant,                                 Court for the Northern District of
                                                         Illinois, Eastern Division.
       v.
                                                         No. 07 C 6101
HARRY D. LEINENWEBER,
United States District Judge, et al.,                    Wayne R. Andersen,
      Defendants-Appellees.                              Judge.

                                              ORDER

        In this action under Bivens v. Six Unknown Named Agents of the Federal Bureau of
Narcotics, 403 U.S. 388 (1971), federal inmate Adrain Bradd claims that United States
District Judge Harry D. Leinenweber and an unnamed employee of this court conspired to
deny him due process by sabotaging his collateral attack on his 1996 drug conviction. See
United States v. Hoover, 246 F.3d 1054 (7th Cir. 2001) (affirming conviction on direct appeal).


       *
        The appellees were not served with process in the district court and is not
participating in this appeal. After examining the appellant’s brief and the record, we have
concluded that oral argument is unnecessary. Thus the appeal is submitted on the
appellant’s brief and the record. See FED. R. A PP. P. 34(a)(2).
No. 08-1646                                                                                 Page 2

Bradd explains that Judge Leinenweber would not let him amend his motion under 28
U.S.C. § 2255, and that, after his motion had been denied, an employee in our clerk’s office
refused to accept a supplement to his application for a certificate of appealability. This
court, though, accepted Bradd’s application as well as at least two supplements (one on
Bradd’s initiative, and another at our request) before denying him a certificate of
appealability. See Bradd v. United States, No. 05-4671 (7th Cir. July 6, 2006), cert. denied, 127
S.Ct. 1854 (2007). Bradd petitioned for rehearing on the ground that a further supplement
to his application had not been received by this court, but we denied that petition. See
Bradd v. United States, No. 05-4671 (7th Cir. Aug. 29, 2006). Bradd now demands $62 million
in damages.

        The district court dismissed Bradd’s complaint prior to service under 28 U.S.C.
§ 1915A. That ruling was correct because Bradd’s complaint does not remotely suggest a
plausible right to relief and thus fails to satisfy the minimal requirements of Federal Rule of
Civil Procedure 8(a). See Bell Atlantic Corp. v. Twombly, 127 S.Ct. 1955, 1964-65 (2007);
Killingsworth v. HSBC Bank Nevada, N.A., 507 F.3d 614, 618 (7th Cir. 2007). An unfavorable
ruling does not evince improper motive by the court that issued it. See Liteky v. United
States, 510 U.S. 540, 554 (1994); Grove Fresh Distribs. Inc. v. John Labatt, Ltd., 299 F.3d 635, 640
(7th Cir. 2002). Bradd’s remedy from the denial of his § 2255 motion was to file a notice of
appeal and then, if he could not obtain a certificate of appealability from the district court,
apply for one from us. Bradd did file an appeal and did apply to us for a certificate, which
we denied. See Bradd, No. 05-4671 (7th Cir. July 6, 2006). He also moved for a rehearing on
the same issue advanced in his civil complaint, that his supplemental filing was not
accepted by our clerk’s office, and we denied that motion as well. See Bradd, No. 05-4671
(7th Cir. Aug. 29, 2006). Bradd’s attempt to use a Bivens action to contest these rulings is
frivolous. He incurred one “strike” in the district court for his complaint and has incurred
a second “strike” here for the continued pursuit of this frivolous litigation.

                                                                                         A FFIRMED.